Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 1 of 11




                                 United States District Court
                                           for the
                                 Southern District of Florida

      William Christie, Plaintiff,           )
                                             )
      v.                                     )
                                             ) Civil Action No. 20-22439-Civ-Scola
      Royal Caribbean Cruises, Ltd. and      )
      others, Defendants.                    )
                               Order On Motions to Dismiss
         Now before the Court are Defendants Jefferson Insurance Company and
  AGA Service Company’s (the “Insurance Defendants”) motion to dismiss the
  Plaintiff’s complaint (ECF No. 17) as well as Defendant Royal Caribbean Cruises
  Ltd.’s motion to dismiss count VI of the Plaintiff’s complaint (ECF No. 22). For
  reasons stated below, the Court denies the Insurance Defendants’ motion to
  dismiss Counts VII, VIII, IX and X of the complaint (ECF No. 17) and grants
  Royal Caribbean’s motion to dismiss Count VI of the complaint (ECF No. 22).
  The Plaintiff is directed to file his amended complaint in a manner consistent
  with this order by November 3, 2020.
      I.   Background 1

         The Plaintiff William Christie was a passenger on Royal Caribbean’s
  Symphony of the Seas. (ECF No. 1 at ¶8.) In connection with his trip on Royal
  Caribbean’s vessel, Mr. Christie purchased travel insurance from Defendant
  Jefferson Insurance Company, a travel insurance policy underwriter. (ECF No. 1
  at ¶3.) That policy was serviced by Defendant AGA Service Company. (ECF No.
  1 at ¶3.) In connection with this policy, Mr. Christie alleges the Insurance
  Defendants were obligated to provide for “the coordination and supervision of
  emergency medical care for the Plaintiff during the subject cruise.” (ECF No. 1
  at ¶3.)
         While aboard Royal Caribbean’s vessel, on July 1, 2019, Mr. Christie
  began experiencing severe back pain and visited the ship’s medical facility, where
  he was treated by Pranjal Pathak, one of the ship’s doctors. (ECF No. 1 at ¶16.)
  Mr. Christie claims his back pain was so severe he was unable to lay on the
  examination table and was “unable to walk.” (ECF No. 1 at ¶16.) As a result of


  1 The Court accepts the Plaintiffs’ factual allegations as true for the purposes of
  evaluating the Defendants’ motions to dismiss. Brooks v. Blue Cross & Blue Shield of
  Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).
Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 2 of 11




  this, Mr. Pathak gave Mr. Christie certain treatments and suggested he follow-
  up with his personal doctor when he was back home in Florida after the cruise.
  (ECF No. 1 at ¶18.)
         The next day, July 2, 2019, Mr. Christie’s condition had not improved. Still
  unable to walk, and now unable to have a bowel movement, Mr. Christie returned
  to the ship’s medical facility where a Nurse, Iuliana Bratu, gave Mr. Christie a
  glycerin suppository for his wife to administer to him. (ECF No. 1 at ¶20.) Mr.
  Christie alleges that no medical record was created for this event and he received
  no follow-up from the ship’s medical staff. (ECF No. 1 at ¶20.)
         On July 3, 2019, Mr. Christie was still unable to walk and had to return
  to the ship’s medical facility by wheelchair. Mr. Christie alleges that up through
  this point the ship’s doctors, including Dr. Randall Ortel, assumed Mr. Christie
  was suffering from sciatica and after realizing this was not the case, referred Mr.
  Christie to a hospital in Puerto Rico for a lumbar spine MRI and treatment. (ECF
  No. 1 at ¶21.) The hospital where Mr. Christie was referred by Royal Caribbean
  did not have an available MRI scanner. (ECF No. 1 at ¶21.) Mr. Christie alleges
  that at this point, he contacted AGA and Jefferson to assist in coordinating his
  emergency medical care. (ECF No. 1 at ¶21.) After attempting to get an MRI at
  the hospital he was referred to, Mr. Christie was told there were no scanners
  available that day and that they would need to come back tomorrow. (ECF No. 1
  at ¶25.) While waiting for his MRI scan, Mr. Christie and his wife attempted to
  arrange through AGA to have Mr. Christie airlifted to a medical facility in Florida,
  however, AGA would not agree to do so until Mr. Christie received an MRI. (ECF
  No. 1 at ¶23-25.)
         Eventually, the Christie’s chartered their own air ambulance for
  $10,000.00 and had Mr. Christie airlifted from Puerto Rico to a hospital in
  Tampa, Florida. (ECF No. 1 at ¶27.) After being admitted, Mr. Christie was
  diagnosed with cauda equina syndrome and underwent an emergency spinal
  decompression surgery. (ECF No. 1 at ¶28.) Mr. Christie alleges that the delay in
  his obtaining surgery resulted in permanent injury, including paralysis. (ECF
  No. 1 at ¶28-32.)
         The Insurance Defendants have moved to dismiss counts VII, VIII, IX and
  X of the Plaintiff’s complaint (ECF No. 17) and Royal Caribbean has moved to
  dismiss Count VI of the Complaint on the grounds that it is a facially deficient
  pleading.
   II.   Standard of Review

        When considering a motion to dismiss, the Court must accept all the
  complaint’s allegations as true, construing them in the light most favorable to
  the Plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Under
Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 3 of 11




  Federal Rule of Civil Procedure 8, a pleading need only contain “a short and plain
  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.
  P. 8(a)(2). The Plaintiff must nevertheless articulate “enough facts to state a claim
  to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
  570 (2007). “A claim has facial plausibility when the plaintiff pleads factual
  content that allows the court to draw the reasonable inference that the defendant
  is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
  (2009). “Threadbare recitals of the elements of a cause of action, supported by
  mere conclusory statements, do not suffice.” Id. Thus, a pleading that offers mere
  “labels and conclusions” or “a formulaic recitation of the elements of a cause of
  action” will not survive dismissal. Id. In applying the Supreme Court’s directives
  in Twombly and Iqbal, the Eleventh Circuit has provided the following guidance
  to the district courts:
         In considering a motion to dismiss, a court should 1) eliminate any
         allegations in the complaint that are merely legal conclusions; and
         2) where there are well-pleaded factual allegations, assume their
         veracity and then determine whether they plausibly give rise to an
         entitlement to relief. Further, courts may infer from the factual
         allegations in the complaint obvious alternative explanation[s],
         which suggest lawful conduct rather than the unlawful conduct the
         plaintiff would ask the court to infer.
  Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. App’x 136, 138 (11th
  Cir. 2011) (citations omitted).
  III.   Legal Standards

            A. Shotgun Pleadings

         “Courts in the Eleventh Circuit have little tolerance for shotgun pleadings.”
  Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir. 2018). They
  violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste scarce judicial
  resources, inexorably broaden the scope of discovery, wreak havoc on appellate
  court dockets, and undermine the public’s respect for the courts.” Id. (quotations
  and alterations omitted). When presented with a shotgun pleading, a district
  court “should strike the pleading and instruct counsel to replead the case—if
  counsel could in good faith make the representations required by Fed. R. Civ. P.
  11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1357-58 (11th Cir. 2018)
  (“This is so even when the other party does not move to strike the pleading”). One
  type of shotgun pleading is where a complaint fails to “separate[] into a different
  count each cause of action or claim for relief.” Weiland v. Palm Beach Cty.
  Sheriff’s Office, 792 F.3d 1313, 1322-23, n.13 (11th Cir. 2015).
Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 4 of 11




           B. Scope of Tort Claim in a Contract Case

         The economic loss rule is “a judicially created doctrine that sets forth the
  circumstances under which a tort action is prohibited if the only damages
  suffered are economic losses.” Koski v. Carrier Corp., 347 F. Supp. 3d 1185, 97
  (S.D. Fla. 2017) (Scola, J.) (quoting Tiara Condo Ass’n, Inc. v. Marsh & McLennan
  Cos., Inc., 110 So. 3d 399, 401 (Fla. 2013)). The rule is the “fundamental
  boundary between contract law, which is designed to enforce the expectancy
  interests of the parties, and tort law, which imposes a duty of reasonable care
  and thereby encourages citizens to avoid causing physical harm to others.” Id.
  The rule prohibits parties in contractual privity from suing in tort for purely
  economic losses. Id.; see also Tiara Condo Ass’n, Inc. v. Marsh & McLennan Cos.,
  Inc., 714 F.3d 1253, 1257 (11th Cir. 2013).
         In 2013, the Florida Supreme Court ruled that “the application of the
  economic loss rule [wa]s limited to products liability cases” but in a concurrence
  to that opinion, Justice Pariente wrote “the majority’s conclusion . . . does not
  undermine Florida’s contract law or provide for an expansion in viable tort claims
  . . . [f]or example, in order to bring a valid tort claim, a party still must
  demonstrate that all of the required elements for the cause of action are satisfied,
  including that the tort is independent of any breach of contract claim.” USI
  Insurance Services LLC v. Simokonis, No. 15-cv-24337-Moreno/O’Sullivan, 2016
  WL 11547701, at *6 (S.D. Fla. April 15, 2016) (internal citations omitted). The
  rule detailed in Justice Pariente’s concurrence is known as the “independent tort
  rule.” That rule prevents a party from seeking recovery in tort for what is actually
  a breach of contract claim. Ca. Inst. of Arts and Tech. v. Campus Mgmt. Corp.,
  No. 18-24701-Civ-Smith, 2020 WL 1692079, at *5 (S.D. Fla. Jan. 22, 2020)
  (Smith, J.). Since the Florida Supreme Court’s ruling, district courts in the
  Eleventh Circuit have split on whether the “independent tort rule remains intact
  following the Tiara decision.” Id. at *6-8 (collecting cases). While some courts
  have held the independent tort rule is still applicable despite the majority’s
  opinion in Tiara, others have found Justice Pariente’s concurrence to be mere
  dicta.
         This Court has recently held in two opinions that the independent tort rule
  survived the Florida Supreme Court’s ruling in Tiara. Accordingly, a Plaintiff
  must plead an independent tort, separate and apart from their contract-based
  claims, in order to have a viable tort claim relating to activities governed by a
  contract. For instance, in Capten Trading Ltd. v. Banco Santander International,
  the Court dismissed negligence claims, among other reasons, because the
  Plaintiff “failed to establish a recognized duty existing outside the parties’
  contractual relationship” and noted that “fundamental contract principles . . .
Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 5 of 11




  bar a tort claim where a defendant has not committed a breach of duty
  independent of his breach of contract.” Capten Trading Ltd. v. Banco Santander
  Int’l, No. 17-20264-Civ-Scola, 2018 WL 1558272, at *5 (S.D. Fla. March 29,
  2018) (Scola, J.). Similarly, in Perez v. Scottsdale Ins. Co., the Court again applied
  the independent tort rule, noting the rule had recently been reaffirmed by
  Florida’s Third District Court of Appeals. Perez v. Scottsdale Ins. Co., No. 19-
  22761-Civ-Scola, 2019 WL 5457746, at *3-4 (S.D. Fla. Oct. 24, 2019). Consistent
  with the prior practice of the Court, for a plaintiff to state a viable tort claim
  where that claim is derived from a contractual relationship, the Plaintiff must
  allege all required elements for its cause of action and state a “recognized duty
  existing outside of” that contractual relationship. Capten, 2018 WL 1558272, at
  *5.

           C. Undertaker’s Doctrine

         Florida courts have articulated a doctrine, known as the undertaker’s
  doctrine, which states generally that “whenever one undertakes to provide a
  service to others, whether one does so gratuitously or by contract, the individual
  who undertakes to provide the service thereby assumes a duty to act carefully
  and to not put others at undue risk of harm.” Weinberg v. Advanced Data
  Processing, Inc., 147 F. Supp. 3d 1359, 1365 (S.D. Fla. 2015) (Bloom, J.)
  (emphasis added) (citing Clay Elec. Coop., Inc. v. Johnson, 873 So. 2d 1182, 1185
  (Fla. 2003)). Indeed, this doctrine is recognized as an “entrenched aspect of
  Florida tort law.” Wallace v. Dean, 3 So. 3d 1035, 1051 (Fla. 2009).
         Section 342A of the Restatement (Second) of Torts sets forth the
  appropriate standard for assessing liability where a Plaintiff alleges a cause of
  action pursuant to the undertaker’s doctrine. The Restatement provides:

        One who undertakes, gratuitously or for consideration, to render services
        to another which he should recognize as necessary for the protection of a
        third person or his things, is subject to liability to the third person for
        physical harm resulting from his failure to exercise reasonable care to
        protect his undertaking, if

        (a) his failure to exercise reasonable care increases the risk of such harm,
        or

        (b) he has undertaken to perform a duty owed by the other to the third
        person, or
Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 6 of 11




        (c) the harm is suffered because of reliance of the other or the third person
        upon the undertaking.

  Restatement (Second) of Torts § 342A. The undertaker’s doctrine has been
  applied by Courts where duties under a contract were allegedly negligently
  performed. See Johnson v. Aetna Cas. & Sur. Co., 348 F. Supp. 627, 628-29 (M.D.
  Fla. 1972) (recognizing applicability of undertaker’s doctrine where store
  contracted with insurer for insurer to make periodic inspections of its premises
  to detect any hazardous conditions). The undertaker’s doctrine creates a duty
  over and above a party’s duty under a contract and therefore can provide the
  basis for an independent tort sufficient to satisfy the independent tort rule.

  IV.   Analysis
          A. Counts VII and VIII, Breach of contract against the Insurance
             Defendants

         The Insurance Defendants argue that the Court must dismiss Counts VII
  and VIII of the Plaintiff’s complaint on the grounds that they impermissibly seek
  damages for items “not contemplated under the travel insurance policy.” (ECF
  No. 17 at 7.) Specifically, the Insurance Defendants claim that the travel
  insurance policy at issue provided “specific amounts and types of coverage”
  including “emergency transportation coverage and emergency medical and
  dental coverage” with a “maximum benefit of $500,000 and $25,000,
  respectively. (ECF No. 17 at 7.) The Insurance Defendants assert that the policy
  does “not contemplate coverage for lost income and earning capacity, pain,
  suffering, disability, physical impairment, mental anguish, and all the other tort
  compensatory damages that Plaintiff seeks.” (ECF No. 17 at 7.) In response, the
  Plaintiff argues that he may plead damages related to personal injury resulting
  from negligent performance of a contract. (ECF No. 18 at 10.)
         In Florida, the injured party in a breach of contract action may recover
  damages that will put the party in the same position they would have been in
  had the other party not breached the contract. Capital Envtl. Servs., Inc. v. Earth
  Tech, Inc., 25 So. 3d 593, 596 (Fla. 1st DCA 2009). Recoverable damages are
  inclusive of “all damages that are causally related to the breach so long as the
  damages were reasonably foreseeable at the time the parties entered into the
  contract.” Id. Damages are “foreseeable if they are the ‘proximate and usual
  consequence’ of the breaching party’s act.” Id. Accordingly, it is not necessary
  that the parties “contemplated the exact injury which occurred as long as the
  actual consequences could have been reasonably expected to flow from the
  breach.” Id.
Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 7 of 11




         Here, the Plaintiff alleges that the Parties’ contract required the Insurance
  Defendants to assist in “coordinating and supervising emergency medical care,
  if needed, during the [Plaintiff’s] cruise vacation.” (ECF No. 18 at 2.) The Plaintiff
  claims that the Insurance Defendants breached their contractual duties by
  failing to coordinate emergency medical services after the Plaintiff began
  experiencing severe back pain which ultimately caused him to suffer permanent
  disabilities, including paralysis. (ECF No. 17 at 2.) While the Insurance
  Defendants claim that the tort-style damages sought by the Plaintiff were not
  contemplated by the Parties it is not necessary that the parties contemplated
  such damages when entering into their contract. Rather, under Florida law, the
  Plaintiff need only plead that his injury was a foreseeable consequence of the
  Insurance Defendants’ breach. Making all inferences in favor of the Plaintiff, the
  Court finds that the Plaintiff has adequately plead that his injuries were a
  foreseeable consequence of the Insurance Defendants’ alleged failure to perform
  under the contract. Specifically, the Court finds that it is foreseeable that failure
  to adequately coordinate emergency medical services could result in significant
  personal injury which would result in the tort-style damages the Plaintiff seeks.
  Indeed, the Insurance Defendants fail to advance any argument contesting the
  foreseeability of the Plaintiff’s damages.
         In light of the above, the Court denies the Insurance Defendants’ request
  that the Court dismiss Counts VII and VIII of the Plaintiff’s complaint.

           B. Counts IX and X, Negligent failure of the Insurance Defendants
              to coordinate medical care

         Next, the Insurance Defendants request the Court dismiss Count IX and
  X of the Plaintiff’s complaint on the grounds that the Plaintiff fails to allege an
  independent tort beyond the breach of the insurance contract at issue. (ECF No.
  17 at 4.) In response, the Plaintiff argues that his tort claims are proper on three
  grounds: 1) a plaintiff may pursue a tort claim based on negligent performance
  of a contract where such negligence results in personal injury; and 2) the
  Insurance Defendants breached their duty to the Plaintiff under the undertaker’s
  doctrine; and 3) the Insurance Defendants’ actions created a foreseeable zone of
  risk giving rise to a duty owed by the Insurance Defendants to the Plaintiff. (ECF
  No. 18 at 3-5.) As stated above, this Court adheres to the independent tort rule
  and accordingly, for the Plaintiff’s tort claims against the Insurance Defendants
  to survive the Insurance Defendants’ motion to dismiss, the Plaintiff must have
  plead a tort claim independent of the alleged breach of contract.
         The Court finds that the Plaintiff has met its burden. The Plaintiff has
  adequately plead that the Insurance Defendants owed a duty to the Plaintiff
Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 8 of 11




  under the undertaker’s doctrine and there for has plead an independent tort in
  satisfaction of the independent tort rule. The undertaker’s doctrine requires that
  when the Insurance Defendants agreed to undertake the coordination of
  emergency medical care on Plaintiff’s behalf, by way of contract between the
  parties, the Insurance Defendants had a duty to do so in a manner that did not
  put the Plaintiff at undue risk of harm. See Weinberg, 147 F. Supp. 3d at 1365.
  By allegedly negligently performing its duties to coordinate emergency medical
  services under the contract, the Insurance Defendants breached their duty to
  the Plaintiff and that breach arguably caused the Plaintiff’s permanent injuries.
  See Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012) (“It is
  axiomatic that to establish negligence, the passenger must allege 1) duty; 2)
  breach of that duty; 3) causation; and 4) harm.”). The Court therefore finds that
  the Plaintiff has adequately plead a tort independent of the breach of contract
  has been alleged by the Plaintiff. While the Insurance Defendants argue that the
  Counts VII, VIII, IX and X are impermissibly duplicative, the Court notes that
  negligent performance of a contract can give rise to a claim sounding in tort as
  well as one for breach of contract. Ajax Hardware Mfg. Corp. v. Indus. Plants
  Corp., 569 F.2d 181, 185 (2d Cir. 1977).
         The Court therefore denies the Insurance Defendant’s request that the
  Court dismiss counts IX and X of the complaint. As the Court has found an
  independent tort was plead under the undertaker’s doctrine, the Court need not
  reach the additional grounds raised by the Plaintiff in support of his tort claims
  against the Insurance Defendants.

           C. Count VI, Negligent hiring, selection, retention, monitoring,
              and training of the onboard medical staff and medical facility
              by the Defendant Royal Caribbean

         In its motion to dismiss, Royal Caribbean asks the Court to dismiss Count
  VI of the Plaintiff’s complaint on the grounds that it is a facially defective
  pleading. (ECF No. 22 at 2-3.) In response, the Plaintiff argues that it has alleged
  sufficient facts in support of Count VI, which seeks relief for “negligent hiring,
  selection, retention, monitoring, and training of the onboard medical staff and
  medical facility.” (ECF No. 1 at 36.) Specifically, the Plaintiff notes they alleged
  that: Royal Caribbean “knew or should have known that the medical education
  of the staff . . . did not meet any reasonable standards” (ECF No. 1 at ¶101); a
  reasonable investigation of the ship doctors’ prior training and experience would
  have revealed the doctors were unfit to work on the vessel (ECF No. 1 at ¶102);
  doctors Ortel and Pathak were “not capable, due to their insufficient education,
  training, and experience, to request, advocate for, and arrange a prompt
Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 9 of 11




  emergency medical evacuation from the vessel for Plaintiff” (ECF No. 23 at 4; see
  also ECF No. 1 at ¶¶103-04); Royal Caribbean failed to “sufficiently verify,
  investigate, background check, and screen the shipboard physicians prior to
  hiring them” (ECF No. 23 at 4; see also ECF No. 1 at ¶¶106-07) (emphasis in
  original); Royal Caribbean failed to provide adequate training to its medical staff
  regarding “situations where passengers should be transported off of its ships”
  (ECF No. 1 at ¶108); and Royal Caribbean had a duty to monitor the activities
  and abilities of its shipboard medical staff after they were hired and trained and
  therefore fit to be retained. (ECF No. 1 at 4-5; see also ECF No. 1 at ¶¶108-12.)
          The Court agrees with the Defendant Royal Caribbean that the Plaintiff’s
  pleading is deficient. To support its various claims under Count VI the Plaintiff
  must adequately plead facts supporting each of those claims. Gharfeh v. Carnival
  Corp., 309 F. Supp. 3d 1317, 1332-33 (S.D. Fla. 2018) (Goodman, Mag. J.).
  Where the Plaintiff’s pleadings, as here, are “fact-free, wholly conclusory,
  boilerplate allegations” that the cruise line knew or should have known about
  alleged deficiencies in the training and performance of its onboard medical staff,
  the Plaintiff has not done enough to plead facts making its claims plausible
  rather than merely possible. Doe v. NCL (Bahamas) Ltd., No. 16-cv-23733-UU,
  2016 WL 6330587, at *3 (S.D. Fla. Oct. 27, 2016) (Ungaro, J.); see also Fed. R.
  Civ. P. 8. As the Plaintiff’s pleading could be interchangeably alleged against any
  cruise line defendant and its medical staff, the Court finds that the Plaintiff has
  failed to adequately allege viable causes of action under Count VI.
         Moreover, the Court finds that Count VI is an impermissible shotgun
  pleading. Count VI attempts to cram multiple, distinct theories of liability into
  one claim. To the extent each theory is a separate cause of action, each must be
  asserted independently and with supporting factual allegations. See Garcia v.
  Carnival Corp., 838 F. Supp. 2d 1334, 1337, n.2 (S.D. Fla. 2012) (Moore, J.)
  (dismissing maritime negligence claim that “epitomizes a form of ‘shotgun’
  pleading,” where the plaintiff alleged that Defendant owed a duty of “reasonable
  care under the circumstances,” and then “proceed[ed] to allege at least twenty-
  one ways in which Defendant breached this duty”); Brown v. Carnival Corp., 202
  F. Supp. 3d 1332, 1338 (S.D. Fla. 2016) (Ungaro, J.) (“Simply alleging that
  Carnival owed Plaintiff a duty of ‘reasonable care’ in a conclusory fashion, while
  also pleading [“forty-one”] alleged breaches that purport to impose a heightened
  duty upon Carnival, is not sufficient to state a valid negligence claim under
  maritime law,” and holding that “the burden will remain on Plaintiff to review
  her Complaint and ensure that each factual allegation is supported by law and
  plausible facts, and is alleged in good faith.”); Gayou v. Celebrity Cruises, Inc.,
  No. 11-23359-Civ, 2012 WL 2049431, at *5-*6, n.2 (S.D. Fla. June 5, 2012)
  (Scola, J.) (ordering plaintiff to amend complaint to “separately allege an
Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 10 of 11




   independent count” for various theories of liability that were lumped into a single
   maritime negligence claim); Flaherty v. Royal Caribbean Cruises, Ltd., No. 15-
   22295, 2015 WL 8227674, at *3 n.3 (S.D. Fla. Dec. 7, 2015) (Lenard, J.) (same);
   Doe, 2016 WL 6330587, at *3 (holding that Plaintiff’s “boilerplate allegations” of
   breach of duty failed to state a claim for negligent hiring and retention, training
   and supervision under maritime law, and ordering Plaintiff to “allege each of
   these three claims in separate Counts” in an amended complaint (emphasis in
   original)); Ciethami v. Celebrity Cruises, Inc., 207 F. Supp. 3d 1345, 1349-50
   (S.D. Fla. 2016) (Williams, J.) (holding that maritime negligence claim failed Rule
   8(a), where the Plaintiff’s “shotgun-style recitation[]” of “34 breaches of duty,”
   “without any factual context,” makes “any meaningful assessment of her claims
   difficult”); Gharfeh v. Carnival Corp., No. 17-20499, 2018 WL 501270, at *3, *6-
   *7 (S.D. Fla. Jan. 22, 2018) (Goodman, Mag. J.) (dismissing maritime negligence
   count that “improperly commingles claims” as an “impermissible shotgun
   pleading”); Gharfeh, 309 F. Supp. 3d at 1333, n.7 (dismissing negligence claim
   where Plaintiff “has done little more than assert fact-free, wholly conclusory,
   boilerplate allegations” and requiring in any amended pleading that the plaintiff
   “allege facts, not merely labels and boilerplate conclusions”); Ward v. Carnival
   Cruises, No. 17-24628, 2019 WL 342027, at *2-*3, n.1, n.2 (S.D. Fla. Jan. 28,
   2019) (Scola, J.) (collecting cases). Further, the Plaintiff must eliminate any
   redundant allegations.
          Given that the Plaintiff has failed to adequately allege facts sufficiently
   supporting its claims in Count VI and in further consideration of the fact that
   Count VI is an impermissible shotgun pleading, the Court grants Royal
   Caribbean’s motion to dismiss Count VI of the Plaintiff’s complaint.
    V.   Conclusion

         The Court denies the Insurance Defendants’ motion to dismiss in its
   entirety. (ECF No. 17.) The Court grants Royal Caribbean’s motion to dismiss
   (ECF No. 22) and orders the Plaintiff to replead Count VI of the complaint by
   November 3, 2020. Alternatively, if the Plaintiff wishes to abandon its claims in
   Count VI, the Plaintiff should advise the Court that it wishes to proceed under
   the current complaint, with Count VI dismissed.
         The Court also notes that the Plaintiff requested “the opportunity to
   conduct discovery before amending his complaint so that he may plead his
   claims for negligent hiring, selection, retention, monitoring and training with the
   benefit of [Royal Caribbean’s] employment files for the medical staff at issue.”
   (ECF No. 23 at 6.) The Court denies this request. The Plaintiff is “seeking to
   change the logical sequence of litigation” and “seeks discovery to learn whether
   it may be able to assert a valid claim.” Sovereign Bonds Exch. v. Fed. Republic of
Case 1:20-cv-22439-RNS Document 33 Entered on FLSD Docket 10/21/2020 Page 11 of 11




   Ger., No. 10-219440-Civ., 2011 WL 13100214, at *1 (S.D. Fla. Aug. 9, 2011)
   (Altonaga, J.) (internal quotations omitted). The Eleventh Circuit has repeatedly
   instructed that facial challenges to a claim, such as a motion to dismiss, must
   be resolved before discovery begins. Id. (discussing Chudasama v. Mazda Motor
   Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)). Parties may not file insufficient
   complaints with the hopes of receiving discovery to make them sufficient. Id. at
   *2.
         Done and ordered at Miami, Florida on October 20, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
